DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13, 15-26 and 28-31 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Gordon et al. (2019/0044359) discloses a charging a battery using a transformer and a supercapacitor bank (Par.4-5); and Arndt (2019/0066878) discloses utilizing high-temperature superconducting cables in order to achieve high voltage transmission (Par.3 and 7), fails to teach alone or in combination:

 “high-voltage capacitor in communication with the renewable energy collection device; a first high temperature superconducting cable in communication with the high-voltage capacitor; a transformer in communication with the first high temperature superconducting cable; a second high temperature superconducting cable in communication with the transformer; at least one demultiplexer in communication with the second high temperature superconducting cable, said at least one demultiplexer configured to engage a relay circuit, said relay circuit configured to deliver converted electrical energy to at least one rechargeable vehicle battery” in combination with all other elements as recited in independent claims 1 and 6. Claims 2-5, 7-13, 15 and 31 depend from claims 1 and 6 and are allowable for the same reasons as indicated above.

“directing the converted electrical energy from the at least one high-voltage capacitor via a first high temperature super conducting cable to a transformer; directing the converted electrical energy from the transformer via a second high temperature super conducting cable to a first demultiplexer; distributing the converted electrical energy from the first demultiplexer to at least one rechargeable vehicle battery”, in combination with all other elements as recited in independent claim 16. Claims 13-24 depend from claim 16 and are allowable for the same reasons as indicated above.

“converting the collected electrical energy using a high-voltage capacitor to converted electrical energy; storing the converted electrical energy in at least one electrical energy storage bank as stored electrical energy; dispensing at least one of: the converted electrical energy and the stored electrical energy to at least one rechargeable vehicle battery via at least one high temperature superconducting cable; and dispensing at least one of: the converted electrical energy and the stored electrical energy via a demultiplexer to the at least one rechargeable vehicle 14 of 18Application Ser. No. 17/126930Attorney Docket No. 7474-274 Client Docket No. 19-3988-US-NPbattery, said demultiplexer in communication with the at least one high temperature superconducting cable”, in combination with all other elements as recited in independent claim 25. Claims 26 and 28-30 depend from claim 25 and are allowable for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859       

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 22, 2022